DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cover”, “first layer”, “second layer”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 22-40 are objected to because of the following informalities:  Regarding claim 22, the phrase “also referred as box” is grammatically incorrect and should be amended i.e. “also referred to as a box”.
Furthermore, the phrase “at least in a range of squeezing, pulling pressures” should be rewritten with “squeezing and pulling pressures” for more formal descriptions. 
In addition, the phrase “as possible way” is grammatically incorrect. Regarding claim 25, the phrase “said second outlater layer ” should be rewritten “films are connected at least one powered electric circuit”.

Regarding claim 26, in the phrase “obstacle, said second outer layer is compressed by opposing a little resistance, and by transferring to the tactile strip a pressure initially very small;” the italicized portions are grammatically incorrect. 

Regarding claim 32, in the phrase “on a sensed applied pressures” is grammatically incorrect. 

Regarding claim 33, the phrase “mounted on different platform” is grammatically incorrect. 

Regarding claim 38, the phrase “wherein a pressure sensor located on a side of the platform that is toward the present direction of motion of said platform, is applied a pressure that generates a braking action,” is grammatically incorrect. 

Regarding claim 39, the phrase “such a detection is including a detection of torque forces acting on said at least oner wheel” is grammatically incorrect and misspelled “oner”.

Note: The application is replete with grammatical errors. Although the Examiner attempted to highlight each one in these objections, the Applicant is directed to review the claims thoroughly for adherence to accepted rules of grammar. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the phrase “platform is a cushioning layer made of a deformable material in a non- permanent way, to implement a cushioning function” is indefinite. First of all, the “platform” could technically lack antecedent basis since it is not clear if it refers to the self-moving robotized platform or not. Furthermore, the phrase “non-permanent way” is indefinite. How does the second layer provide cushioning if it is only temporary and transitory in form? 
	The paragraph “and wherein said computing unit in which are implemented computer procedures that, in function of measured electric quantities, make an estimate of the components of pressure forces exerted orthogonally on the lateral surfaces of said self-moving robotized platform,” is grammatically incorrect and indefinite. The Applicant is directed to review this limitation for clarity. In addition, the phrase “wherein pressures can be exerted concurrently in a plurality of areas of the lateral surfaces” is indefinite because it is not clear if it refers to the previously mentioned limitation “pressures are exerted” or if it refers to different pressures. 

Regarding claim 26, the term “the second outer layer made of viscoelastic foams, and foam rubber” lacks antecedent basis (Note: The comma after viscoelastic foams should be removed). Only a second layer is mentioned before, and no layer that is made of viscoelastic foams, and foam rubber. 
	Furthermore, the limitation starting “however, said coefficient k has a value large enough…” is indefinite. It is not clear how the coefficient k can have a value low enough in a previous limitation and also have a value high enough simultaneously. The terms 

Regarding claim 27, the term “the second outer layer” lacks antecedent basis since only a second layer was previously disclosed.

Regarding claim 28, the limitations “components of torques which may not be attributable to the control commands generated; said torques are caused by:
- obstacles to the trajectory of the platform, - a detection of touching pressures of the platform- a grabbing of the platform;” is indefinite. As written is not clear if the torques are cause by all of the listed items (e.g. obstacles, touching and grabbing) or if any one of those can cause a torque. (Note: For claim clarity and uniformity, the dashes could be removed. Also, “said torques are caused by” could be rewritten “wherein said torques are caused by” for better claim flow). 

Regarding claim 31, the phrase “and then, being said box actually light,” is indefinite. It is not clear how the box is considered to be actually light. The phrase is also grammatically incorrect.  

Regarding claim 33, the term “said pressure points” lacks antecedent basis since it was not mentioned previously in this claim or preceding claims on which it depends. 

Regarding claim 37, the phrase “intuitive and natural way” is indefinite since it is not clear what the Applicant means with this limitation. Intuitive and natural way is open to a broad range of interpretations and thus is unclear. 

Regarding claim 40, the claim is replete with grammatical errors and thus indefinite and unclear for proper examination. 
Note: The application is replete with grammatical and indefiniteness errors. Although the Examiner attempted to highlight each one in these rejections, the Applicant is directed to review the claims thoroughly for adherence to accepted rules of grammar and examination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Y OH whose telephone number is (571)270-5912.  The examiner can normally be reached on M-Th (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Y OH/Primary Examiner, Art Unit 3664